Citation Nr: 0615541	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  95-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to a disability rating in excess of 30 
percent for psoriasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose,  Counsel 


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1977.  

This appeal arises from determinations dated in January 1994, 
February 2000, and March 2002 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue 
of service connection for low back disability was remanded by 
the Board in April 1998.  All three issues were remanded in 
September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an April 2006 statement, received at the Board the same 
month, the veteran requested that he appear before the Board 
at Travel Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for Travel Board 
hearing at the RO before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.  
 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






